IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





					    NO. AP-75,053



EX PARTE JASON LYNN LOCKRIDGE, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. F-0030056-LW IN THE 363RD DISTRICT COURT
DALLAS COUNTY


 The opinion was delivered per curiam.


O P I N I O N


	This is a post-conviction application for writ of habeas corpus filed pursuant to the
provisions of Article 11.07, V.A.C.C.P.  Applicant was convicted of possession with intent
to deliver methamphetamine and was sentenced to twenty-five years in prison.  Applicant's
direct appeal was dismissed for want of jurisdiction.  Lockridge v. State, No. 05-01-01489-CR (Tex. App.-Dallas, delivered December 7, 2001, no pet.)  
	Applicant contends that he was denied the right to appeal.  The record reflects that 
appellate counsel was not appointed in time to file a timely notice of appeal.  Relief is
granted.  Applicant is entitled to an out-of-time appeal from his conviction in cause number
F-0030056-LW in the 363rd Judicial District Court of Dallas County.  Applicant shall be
returned to that point in time at which he may give written notice of appeal.  For purposes
of the Texas Rules of Appellate Procedure, all time limits shall be calculated as if the
sentence had been imposed on the date that the mandate of this Court issues.  We hold that
Applicant, should he desire to prosecute an appeal, must take affirmative steps to see that
notice of appeal is given within thirty days after the mandate of this Court has issued.  

DELIVERED: December 1, 2004
DO NOT PUBLISH